HEI Exhibit 10.4

HAWAIIAN ELECTRIC INDUSTRIES, INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN (EICP)

Pursuant to Section 3.1 of the 1987 Stock Option and Incentive Plan of Hawaiian
Electric Industries, Inc. as amended and restated effective January 22, 2008,
the Compensation Committee of the Board of Directors of Hawaiian Electric
Industries, Inc. (HEI) establishes and adopts the following Executive Incentive
Compensation Plan (EICP).

 

1. PURPOSE

The purpose of the EICP is to encourage a high level of performance by HEI and
its subsidiaries (the “Company”) through the establishment of specific financial
and/or nonfinancial goals, the accomplishment of which will require a high
degree of competence and diligence on the part of certain key employees of the
Company selected to participate in the EICP, and will be beneficial to the
owners and customers of the Company.

 

2. DEFINITIONS

The following definitions apply to the EICP:

 

  2.1 “Award” means payment made in accordance with the provisions of the EICP.

 

  2.2 “Board of Directors” means the Board of Directors of HEI.

 

  2.3 “Committee” means the Compensation Committee of the Board of Directors of
HEI.

 

  2.4 “Deferred Account” means an unfunded account within which a Participant’s
deferred Awards and accrued interest are accumulated.

 

  2.5 “Executives” means the senior officers and managers responsible for
determining business and strategic policies.

 

  2.6 “Fair Market Value” means, as of any determination date, the average of
the daily high and low sales prices of the Common Stock as quoted in the New
York Stock Exchange on the date as of which Fair Market Value is to be
determined, or if there is no trading of Common Stock on such date, the average
of the daily high and low sales prices of the Common Stock as quoted on the New
York Stock Exchange on the next preceding date on which there was trading in
such shares, or if the Common Stock is not admitted to trade on the New York
Stock Exchange, the Fair Market Value shall be determined by the Committee in
such other reasonable manner as the Committee shall decide.

 

  2.7 “HEI Common Stock” means the Common Stock of HEI.

 

-1-



--------------------------------------------------------------------------------

  2.8 “Participant” means an employee selected to participate in the EICP.

 

  2.9 “Performance Goals” means the performance objectives of the Company
established for the purpose of determining any incentive Award for a Plan Year.

 

  2.10 “Plan Year” means the calendar year.

 

3. BASIC PLAN CONCEPT

The EICP provides an opportunity for Participants to earn annual incentive
compensation Awards depending on the level of Company and individual
performance. Performance will be based on a twelve-month period beginning
January 1 and ending December 31. Awards may be in cash or HEI Common Stock at
the option of the Committee. Awards to Participants are based primarily on
Company Performance Goals and may be partially based on other factors including
individual Performance Goals. Minimum financial performance “hurdles” may be
established that must be exceeded before any Award is made. When Awards are
granted, payments will be made in cash and/or HEI Common Stock at the sole
discretion of the Committee, and such payments will be made shortly after the
end of each Plan Year unless voluntarily deferred by the Participant. HEI Common
Stock awards are subject to the availability of authorized shares.

 

4. ADMINISTRATION

The EICP will be administered by the Committee which shall determine:

 

  4.1 Participants;

 

  4.2 the Performance Goals to which an Award will be subject;

 

  4.3 Incentive Award levels;

 

  4.4 Performance Goal results; and

 

  4.5 Amount of the actual Award, if any, to be made to each Participant and
whether it should be granted in cash and/or HEI Common Stock.

 

5. PARTICIPATION

The Committee will select Participants from those executives whose decisions
contribute directly to the annual success of the Company. No employee will at
any time have the automatic right to be selected as a Participant in the EICP
for any Plan Year, nor, if so selected, to be entitled automatically to an
Award, nor, having been selected as a Participant for one Plan Year, to be
automatically selected as a Participant in any subsequent Plan Year.

 

-2-



--------------------------------------------------------------------------------

Participants who are placed in the plan after the start of the Plan Year or who
terminate employment as a result of retirement, death or disability, within the
Plan Year or transfer to a position that is not included in the EICP will be
eligible to receive that portion of the award represented by the number of
complete months of eligibility during the plan year divided by 12, provided that
a participant must have been in a position included in the EICP for at least 9
full months during the Plan Year.

Upon a change-in-control as defined in the Hawaiian Electric Industries, Inc.
1987 Stock Option and Incentive Plan, as amended and restated effective
January 22, 2008, participants shall immediately be entitled to receive an award
at the target level percentage (determined, as applicable, by reference to the
Participant’s base salary) prorated by the number of complete months of
employment during the year divided by 12. The payment shall be made in cash as
soon as practical after the change-in-control.

 

6. PERFORMANCE GOALS

The Committee will establish for each Plan Year, Performance Goals designed to
accomplish such financial and strategic objectives as it may from time to time
determine appropriate. The Committee may make adjustments to the Performance
Goals for any Plan Year as it deems equitable in recognition of: extraordinary
or nonrecurring events experienced by the Company during the Plan Year, or
changes in applicable accounting rules or principles or changes in the Company’s
methods of accounting during the Plan Year.

 

7. DETERMINATION OF AWARDS

Subject to the provisions of Section 6 as applicable, the Committee will
determine the Awards, if any, to be made to each Participant for the Plan Year.
Awards will be based primarily on the level of performance within the
performance range, but may also be based on each Participant’s contribution to
overall Company performance during the Plan Year. The Award for each Participant
will be calculated by applying an Award percentage to each Participant’s base
salary.

 

8. PAYMENT OF AWARDS

 

  8.1 Payment of Nondeferred Awards – The payment of Awards for any Plan Year
will be made, as applicable, in cash or HEI Common Stock to the Participant as
soon as practical after the close of the Plan year unless, in the case of a cash
award, the Participant irrevocably elected to defer payment of all or a portion
of the Award, as provided in subparagraph 8.2 below by filing a written election
form with the Company before the beginning of the Plan Year or before the
executive begins service as a Participant during the Plan Year.

 

-3-



--------------------------------------------------------------------------------

  8.2 Payment of Deferred Cash Awards – Each deferred Award will be credited to
the Participant’s Deferred Account and will be paid to the Participant, or to
his or her beneficiary or estate in the event of his or her death, at the end of
the deferral period in cash lump sum or in installments, as provided in the
written election form. Amounts credited to a Participants’ Deferred account
shall be credited each year with an amount equivalent to the interest,
compounded quarterly, at the annual rate commensurate with the prevailing
interest rate on three-year certificates of deposit at American Savings Bank,
F.S.B., as of January 1 of that year. Such Deferred Account will be credited
with interest from the date the Award would have been paid in cash to the date
of receipt by the executive under the Deferral Agreement.

 

  8.3 In the event the payment of any portion of the awards is in HEI Common
Stock, the number of shares of stock to be issued will be based on Fair Market
Value.

 

9. ASSIGNMENTS AND TRANSFERS

Participants will not assign, encumber, or transfer their rights and interests
under the EICP; any attempt to do so will render the Participants’ rights and
interests under the EICP null and void.

 

10. EMPLOYEE RIGHTS UNDER THE EICP

No employee or other person will have any claim or right to be granted an Award
under the EICP. Neither the EICP nor any action taken thereunder will be
construed as giving any employee any right to be retained in the employ of the
Company or any of its affiliated companies.

 

11. WITHHOLDING TAXES

The Company will withhold the amount of any federal, state, or local income
taxes attributable to any amounts payable under the EICP.

 

12. AMENDMENTS

The Committee may amend, suspend, or terminate the EICP or any portion of it at
any time.

 

-4-